Case: 22-10591       Document: 00516570315               Page: 1       Date Filed: 12/07/2022




            United States Court of Appeals
                 for the Fifth Circuit
                                                                                    United States Court of Appeals
                                                                                             Fifth Circuit
                                      No. 22-10591
                                    Summary Calendar                                       FILED
                                                                                December 7, 2022
                                                                                      Lyle W. Cayce
   United States of America,                                                               Clerk

                                                                       Plaintiff—Appellee,

                                            versus

   Alfonso Butler, Jr.,

                                                                   Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:22-CR-11-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Alfonso Butler,
   Jr., has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Butler has filed a response. To the extent he raises a
   claim of ineffective assistance of counsel, the record is not sufficiently



          * This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10591      Document: 00516570315          Page: 2      Date Filed: 12/07/2022




                                    No. 22-10591


   developed to allow us to make a fair evaluation of Butler’s claim; we therefore
   decline to consider the claim without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Butler’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2